Exhibit 21 SUBSIDIARIES OF THE COMPANY Direct subsidiaries of CECO Environmental Corp. CECO Group, Inc., a Delaware corporation Flextor Inc., a Quebec company CECO Group Global Holdings LLC, a Delaware limited liability company Met-Pro Technologies LLC, a Delaware limited liability company Peerless Mfg. Co., a Texas corporation Direct subsidiaries of CECO Group, Inc. Adwest Technologies, Inc., a California corporation CECO Filters, Inc., a Delaware corporation CECO Abatement Systems, Inc., a Delaware corporation H.M. White, Inc. (f/k/a CECO Energy, Inc.), a Delaware corporation CECOaire, Inc., a Delaware corporation The Kirk& Blum Manufacturing Company, an Ohio corporation Effox, Inc., a Delaware corporation GMD Environmental Technologies, Inc., a Delaware corporation (f/k/a GMD Acquisition Corp.) Fisher-Klosterman, Inc., a Delaware corporation (f/k/a FKI Acquisition Corp.) CECO Mexico Holdings LLC, a Delaware limited liability company Aarding Thermal Acoustics USA, Inc., a Delaware company KBD/Technic, an Indiana corporation Direct subsidiaries of CECO Filters, Inc. CECO India Pvt. Ltd., an Indian company (f/k/a CECO Filters India Pvt. Ltd.) New Busch Co., Inc., a Delaware corporation Direct subsidiaries of Fisher-Klosterman, Inc. FKI, LLC, a Delaware limited liability company Fisher-Klosterman-Buell Shanghai Co., Ltd., a China company AVC, Inc., a Delaware corporation SAT Technology, Inc., a Delaware corporation Emtrol LLC, a New York limited liability company Direct subsidiaries of Emtrol LLC Emtrol Ltd., an Ontario company Emtrol-Buell Services FZE, a Nigeria company Direct subsidiaries of SAT Technology, Inc. SAT Technology, Inc., a Chinese corporation based in Shanghai Direct subsidiaries of H.M. White, Inc. CECO Environmental Mexico S. de R.L. de C.V., a Monterrey, Mexico company CECO Environmental Services S. de R.L. de C.V., a Monterrey, Mexico company Direct subsidiaries of Flextor Inc. Flextor Chile S.A., a Chile company Flextor do Brasil Importacao e Exportacao Ltda., a Brazil company Direct subsidiaries of CECO Group Global Holdings LLC CECO Environmental Netherlands B.V., a Netherlands company Direct subsidiaries of CECO Environmental Netherlands B.V. ATA Beheer B.V., a Netherlands company Direct subsidiaries of ATA Beheer B.V. Aarding Thermal Acoustics B.V., a Netherlands company Direct subsidiaries of ATA Beheer B.V. and Aarding Thermal Acoustics B.V. Aarding do Brasil Fornecimento de Produtos Termo-Acusticos Equipamentos Ltda., a Brasil company Direct subsidiaries of Met-Pro Technologies LLC Mefiag B.V., a Netherlands company Met-Pro Product Recovery/Pollution Control Technologies Inc., a Canada company Strobic Air Corporation, a Delaware company MPC Inc., a Delaware company Met-Pro Industrial Services Inc., a Pennsylvania company Bio-Reaction Industries, a Delaware company Met-Pro (Hong Kong) Company Limited, a Hong Kong Company Met-Pro Holdings LLC, a Delaware company Met-Pro Chile Limitada, a Chile company Met-Pro Chemicals, Inc., a Delaware company Direct subsidiaries of Met-Pro (Hong Kong) Company Limited Mefiag (Guangzhou) Filter Systems Ltd., a China company Jiangyin Zhongli Industrial Technology Co. Ltd., a China company Direct subsidiaries of Peerless Mfg. Co.
